DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard A. Gollhofer on 04/07/2021.
	Claims are amended as follows:
1.  (Currently Amended)  A relay device in a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device, and the relay device configured to relay video data distributed by the video distribution device, the relay device comprising:
a storage configured to receive distributed video data, and store the distributed video data as stored video data;
a communication disabled period predictor configured to predict a communication disabled period in which the terminal device is unable to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device; and
a transmission controller configured to start transmission of the stored video data to the terminal device after a start delay period elapses from when storing of the disabled video data in the storage starts,
wherein the transmission controller transmits first video data and second video data, both included in the stored video data, to the terminal device in a first communication enabled period, 

wherein the second video data is to be played by the terminal device in a second communication disabled period following the first communication enabled period,
wherein the transmission controller does not transmit third video data, included in the stored video data, to the terminal device in the first communication enabled period, and
wherein the third video data is played by the terminal device in a third period after the second communication disabled period.

2.  (Currently Amended)  The relay device according to Claim 1, wherein the communication system includes a plurality of base station devices which performs radio connection with the terminal device

3.  (Original)  The relay device according to Claim 2, wherein the transmission controller calculates the start delay period according to the switching time.

4.  (Original)  The relay device according to Claim 3, wherein the transmission controller calculates the start delay period according to a longest communication disabled period in the predicted communication disabled periods.

5.  (Previously Presented)  The relay device according to Claim 2, 
further including base station position information on positions of the plurality of base station devices,
wherein the predictor acquires terminal information, which includes terminal position information on a position of the terminal device, from the terminal device, and predicts the switching time based on the base station position information and the terminal position information.

6.  (Previously Presented)  The relay device according to Claim 5, wherein the terminal information includes moving speed information on a moving speed of the terminal device.

7.  (Original)  The relay device according to Claim 5, wherein the terminal information includes road information to identify a road on which the terminal device is located.

8.  (Original)  The relay device according to Claim 1, 
further including map information on a peripheral area of the terminal device,
wherein the predictor predicts the communication disabled period based on the map information.

9.  (Previously Presented)  The relay device according to Claim 2, wherein the transmission controller switches base station devices, to which the first video data and the second video data are transmitted, according to the switching of the base station devices with which the terminal device performs radio connection.

10.  (Previously Presented)   The relay device according to Claim 1, wherein when the first video data and the second video data are transmitted in the first communication enabled period, the transmission controller controls such that the communication speed becomes a value determined by dividing total volume of the first video data and the second video data to be transmitted in the first communication enabled period by the first communication enabled period.

11.  (Original)  The relay device according to Claim 5, wherein the predictor predicts the communication disabled period when the terminal device receives the terminal information.

12.  (Currently Amended)  A relay method of a relay device in a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device, and the relay device configured to relay video data distributed by the video distribution device, the relay method comprising:
receiving distributed video data; 
storing the distributed video data received in said receiving as stored video data;
predicting a communication disabled period in which the terminal device is disabled to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device;

transmitting first video data and second video data, both included in the stored video data, to the terminal device in a communication enabled period in which the terminal device is predicted to be enabled to perform communication, the communication disabled period following the communication enabled period, and the first video data to be played by the terminal device in the communication enabled period,
wherein the transmission controller does not transmit third video data, included in the stored video data, to the terminal device in the first communication enabled period, and
wherein the third video data is played by the terminal device in a third period after the second communication disabled period.

13.  (Currently Amended)  A live video image distribution system, comprising: 
a terminal device; 
a video distribution device configured to distribute video data to the terminal device; and 
a relay device configured to relay video data distributed by the video distribution device, the relay device including:
a storage configured to receive distributed video data, and store the distributed video data as stored video data,
a communication disabled period predictor configured to predict a communication disabled period in which the terminal device is unable to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on the information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device, and
a transmission controller configured to start transmission of the stored video data to the terminal device after a start delay period elapses from when storing of the distributed video data starts,
wherein the transmission controller transmits first video data and second video data, both included in the stored video data, to the terminal device in a first communication enabled period, 
wherein the first video data is to be played by the terminal device in the first communication enabled period in which the terminal device is predicted to be enabled to perform communication, and

wherein the transmission controller does not transmit third video data, included in the stored video data, to the terminal device in the first communication enabled period,
wherein the third video data is played by the terminal device in a third period after the second communication disabled period, and
wherein the terminal device plays the first and second video data in order of reception.

Allowable Subject Matter
Claims 1-13 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:          
With respect to the allowed independent claim 1:
Zhang et al. (US 7590064, hereinafter “Zhang”) teaches,
“A relay device in a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device, and the relay device configured to relay video data distributed by the video distribution device (FIG. 5 is an example transmission scenario showing flow control between the relay and BTS, as provided by an embodiment of the invention), the relay device comprising:  a storage configured to receive content data, and store the received data (During a first transmission interval 80, the serving BTS is transmitting packets to the relay 60 which are buffered, Col. 8; lines 9-55); and a transmission controller configured to start transmission of the stored video data to the terminal device after a start delay period elapses from the start of the storing (the relay 60 continues to transmit the contents of its buffer towards the terminal 65. This is shown during transmission intervals 92, 96. The buffer becomes empty as indicated at 95, Col. 8; lines 9-55)”.
Hao et al. (US 20130055301, hereinafter “Hao”) teaches,
“a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device (when a user moves from one mobile service area to another mobile service area, a handover may take place. For example, the user may move from a mobile service area that broadcasts the program to another mobile service area that unicasts the program, or vice versa. According to an exemplary embodiment, the handover is managed, at least in part, at the application layer. For example, a mobile application of the user device (e.g., user device 250) buffers the program for a time period equivalent to or substantially equivalent to the time period needed to perform the handover, Fig. 9A-9B), wherein the transmission controller transmits first video data and second video data to the terminal device in a first communication enabled period, wherein the first video data, which is to be played by the terminal device in the first communication enabled period in which the terminal device is predicted to be enabled to perform communication (Application device 220 transmits a program request to broadcast multicast device 215 so that a program session is established between user device 250 and broadcast multicast device 215, as illustrated in step (7). In step (8), the program request is received and the selected program is broadcast to user device 250 via broadcast multicast device 215, Para. [0058]), and wherein the second video data is to be played by the terminal device in a second communication disabled period following the first communication enabled period (in step (9), video buffer manager 815 of user device 250 buffers the program based on a hand over time. In this example, the handover time is 15 seconds. In this way, if a handover occurs, video player 810 may continue to play the program from a buffer (e.g., a memory) while the handover takes place. As previously described, the buffer size depends on the network handoff time. According to an exemplary implementation, video buffer manager 815 buffers the program when first received, Para. [0072])”.
However,Zhang and Hao, whether taken alone or combination, do not teach or suggest the following novel features: “The relay device as claimed in claim 1, comprising a communication disabled period predictor configured to predict a communication disabled period in which the terminal device is unable to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device, wherein the transmission controller does not transmit third video data to the terminal device in the first communication enabled period, and wherein the third video data is played by the terminal device in a third period after the second communication disabled period”, in combination with all the recited limitations of the claim 1.

With respect to the allowed independent claim 12:
Zhang et al. (US 7590064, hereinafter “Zhang”) teaches,
“A relay method in a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device, and the (FIG. 5 is an example transmission scenario showing flow control between the relay and BTS, as provided by an embodiment of the invention), the relay method comprising:  receiving distributed video data and storing the distributed video data received in said receiving as stored video data (During a first transmission interval 80, the serving BTS is transmitting packets to the relay 60 which are buffered, Col. 8; lines 9-55); and starting transmission of the stored video data to the terminal device after a start delay period elapses from the start of the storing (the relay 60 continues to transmit the contents of its buffer towards the terminal 65. This is shown during transmission intervals 92, 96. The buffer becomes empty as indicated at 95, Col. 8; lines 9-55)”.
Hao et al. (US 20130055301, hereinafter “Hao”) teaches,
“a relay method including a terminal device, a video distribution device configured to distribute video data to the terminal device (when a user moves from one mobile service area to another mobile service area, a handover may take place. For example, the user may move from a mobile service area that broadcasts the program to another mobile service area that unicasts the program, or vice versa. According to an exemplary embodiment, the handover is managed, at least in part, at the application layer. For example, a mobile application of the user device (e.g., user device 250) buffers the program for a time period equivalent to or substantially equivalent to the time period needed to perform the handover, Fig. 9A-9B) the relay method comprising, wherein the transmission controller transmits first video data and second video data the terminal  (Application device 220 transmits a program request to broadcast multicast device 215 so that a program session is established between user device 250 and broadcast multicast device 215, as illustrated in step (7). In step (8), the program request is received and the selected program is broadcast to user device 250 via broadcast multicast device 215, Para. [0058]), and the first video data to be played by the terminal device in the communication enabled period (in step (9), video buffer manager 815 of user device 250 buffers the program based on a hand over time. In this example, the handover time is 15 seconds. In this way, if a handover occurs, video player 810 may continue to play the program from a buffer (e.g., a memory) while the handover takes place. As previously described, the buffer size depends on the network handoff time. According to an exemplary implementation, video buffer manager 815 buffers the program when first received, Para. [0072])”.
However,Zhang and Hao, whether taken alone or combination, do not teach or suggest the following novel features: “a relay method comprising predicting a communication disabled period in which the terminal device is disabled to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device, wherein the transmission controller does not transmit third video data to the terminal device in the first communication enabled period, and wherein the third video data is played by the terminal device in a third period after the second communication disabled period”, in combination with all the recited limitations of the claim 12.

With respect to the allowed independent claim 13:
Zhang et al. (US 7590064, hereinafter “Zhang”) teaches,
“A live video image distribution system including a terminal device, a video distribution device configured to distribute video data to the terminal device, and the relay device configured to relay video data distributed by the video distribution device (FIG. 5 is an example transmission scenario showing flow control between the relay and BTS, as provided by an embodiment of the invention), the relay device includes: a storage configured to receive content data, and store the received data (During a first transmission interval 80, the serving BTS is transmitting packets to the relay 60 which are buffered, Col. 8; lines 9-55); and a transmission controller configured to start transmission of the stored video data to the terminal device after a start delay period elapses from when storing of the distributed video data starts (the relay 60 continues to transmit the contents of its buffer towards the terminal 65. This is shown during transmission intervals 92, 96. The buffer becomes empty as indicated at 95, Col. 8; lines 9-55)”.
Hao et al. (US 20130055301, hereinafter “Hao”) teaches,
“a communication system including a terminal device, a video distribution device configured to distribute video data to the terminal device (when a user moves from one mobile service area to another mobile service area, a handover may take place. For example, the user may move from a mobile service area that broadcasts the program to another mobile service area that unicasts the program, or vice versa. According to an exemplary embodiment, the handover is managed, at least in part, at the application layer. For example, a mobile application of the user device (e.g., user device 250) buffers the program for a time period equivalent to or substantially equivalent to the time period needed to perform the handover, Fig. 9A-9B) and the terminal device plays the transmitted video data the sequence of the reception (when a user begins to view a program, a mobile application of a user device (e.g., user device 150) buffers video data of the program. In contrast to other approaches, when a user moves from one mobile service area (e.g., mobile service area-1) to another service area (mobile service area-Z), the handover is managed, at least in part, at the application layer (e.g., the mobile application that plays the program). For example, during the handover, the user may view buffered video data of the program. The duration of the program that is buffered depends on the amount of time needed to complete the handover, Paras. [0028]-[0029]) , wherein the transmission controller transmits first video data and second video data to the terminal device in a first communication enabled period, wherein the first video data is to be played by the terminal device in the first communication enabled period in which the terminal device is predicted to be enabled to perform communication (Application device 220 transmits a program request to broadcast multicast device 215 so that a program session is established between user device 250 and broadcast multicast device 215, as illustrated in step (7). In step (8), the program request is received and the selected program is broadcast to user device 250 via broadcast multicast device 215, Para. [0058]), and wherein the second video data is to be played by the terminal device in the a second communication disabled period following the first communication enabled period, and wherein the terminal device plays the first and second video data in order of reception (in step (9), video buffer manager 815 of user device 250 buffers the program based on a hand over time. In this example, the handover time is 15 seconds. In this way, if a handover occurs, video player 810 may continue to play the program from a buffer (e.g., a memory) while the handover takes place. As previously described, the buffer size depends on the network handoff time. According to an exemplary implementation, video buffer manager 815 buffers the program when first received, Para. [0072])”.
However,Zhang and Hao, whether taken alone or combination, do not teach or suggest the following novel features: “The live video image distribution system as claimed in claim 13, comprising a communication disabled period predictor configured to predict a communication disabled period in which the terminal device is unable to perform communication, as a switching time for the terminal device to switch base stations with which radio connection is performed, based on information about a position, a moving direction, and a moving speed of the terminal device acquired from the terminal device, wherein the transmission controller does not transmit third video data to the terminal device in the first communication enabled period, and wherein the third video data is played by the terminal device in a third period after the second communication disabled period”, in combination with all the recited limitations of the claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641